                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    KELLY SHAFFSTALL, an individual,                    CASE NO. C18-1656-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    OLD DOMINION FREIGHT LINE, INC., a
      Virginia corporation,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant’s motion to extend deadlines. (Dkt. No.
18
     30.) When a party requests an extension of time before the original time expires, a district court
19
     has wide discretion and may grant the request so long as it finds “good cause.” Fed. R. Civ. P.
20
     6(b)(1)(A); Jenkins v. Commonwealth Land Title Ins. Co., 95 F.3d 791, 795 (9th Cir. 1996).
21
     Having considered the motion, the relevant record, and the telephonic conference held pursuant
22
     to Local Civil Rule 7(i), the Court finds good cause for Defendant’s request. The Court therefore
23
     GRANTS the motion and ORDERS that discovery must be completed by October 31, 2019.
24
            //
25
            //
26


     MINUTE ORDER
     C18-1656-JCC
     PAGE - 1
 1        DATED this 18th day of September 2019.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1656-JCC
     PAGE - 2
